


Exhibit 10.8

 

INDEMNITY AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of [Date] by and between
GT Advanced Technologies Inc., a Delaware corporation (the “Company”), and [Name
of Director] (“Indemnitee”).

 

RECITALS

 

WHEREAS, competent and experienced persons have become more reluctant to serve
publicly-held corporations as directors unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve on the
Board, the Company will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities.  The Amended and Restated Certificate of
Incorporation of the Company (the “Certificate of Incorporation”) requires
indemnification of the directors of the Company.  Indemnitee may also be
entitled to indemnification pursuant to the General Corporation Law of the State
of Delaware (“DGCL”).  The Certificate of Incorporation and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the board of directors with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation of the Company and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder;

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as a director without adequate
protection, and the Company desires Indemnitee to serve or continue to serve in
such capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

SECTION 1.  SERVICES TO THE COMPANY.  In consideration of the Company’s
covenants and commitments hereunder, Indemnitee agrees to serve or continue to
serve as a director of the Company.  However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by the Company’s Certificate of
Incorporation, the Company’s Bylaws, and the General Corporation Law of the
State of Delaware.  The foregoing notwithstanding, this Agreement shall continue
in force after Indemnitee has ceased to serve as a director of the Company.

 

SECTION 2.  DEFINITIONS.  As used in this Agreement:

 

(a) A “Change in Control” means (i) the consummation of any transaction or
series of transactions resulting in a third party (or group of affiliated third
parties) owning, directly or indirectly, securities of the Company possessing
the voting power to elect a majority of the Company’s board of directors
(whether by merger, consolidation or sale or transfer of the Company’s
securities) or (ii) the sale, transfer or other disposition of all or
substantially all of the business and assets of the Company, whether by sale of
assets, merger or otherwise (determined on a consolidated basis) to a third
party (or group of affiliated third parties).

 

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(c) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(d) The term “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification

 

2

--------------------------------------------------------------------------------


 

hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

(e) The term “Proceeding” means any actual or threatened action, suit,
arbitration, alternate dispute resolution mechanism or proceeding, whether
civil, criminal, administrative or investigative.

 

SECTION 3.  RIGHT TO INDEMNIFICATION.  Subject to the limitations set forth in
Section 5, if the Indemnitee is a person who was or is made a party or is
threatened to be made a party to or is involved (including, without limitation,
as a witness) in any Proceeding, by reason of the fact that he is or was a
director of the Company or is or was serving at the request of the Company as a
director or officer of another corporation, as a partner or officer of a
partnership, as a member or officer of a limited liability company, as a
principal or officer of a joint venture, as a trustee or officer of a trust or
in any comparable capacity in any other enterprise, including service with
respect to an employee benefit plan, whether the basis of such Proceeding is
alleged action in an official capacity as a director or in any such other
capacity while so serving, shall be indemnified and held harmless by the Company
to the full extent authorized by the DGCL, as the same exists or may hereafter
be amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment), or by other
applicable law as then in effect, against all expense, liability and loss
(including attorneys’ fees and related disbursements, judgments, fines, excise
taxes and penalties under ERISA, penalties and amounts paid or to be paid in
settlement) actually and reasonably incurred or suffered by such Indemnitee in
connection therewith, and such indemnification shall continue as to a person who
has ceased to be a director, officer, partner, member, principal, or trustee or
to hold a comparable position, in each case as applicable, and shall inure to
the benefit of his or her heirs, executors and administrators.  If the
Indemnitee is or was serving as a director or officer of a subsidiary of the
Company, then the Indemnitee shall be deemed to be serving, or have served, at
the request of the Company.

 

SECTION 4.  ADVANCEMENT OF EXPENSES.  Expenses (including attorneys’ fees, costs
and charges) incurred by an Indemnitee in defending a Proceeding shall be paid
by the Company in advance of the final disposition of such Proceeding upon
receipt of an undertaking by or on behalf of the Indemnitee to repay all amounts
so advanced in the event that it shall ultimately be determined that such
Indemnitee is not entitled to be indemnified by the Company in accordance with
the terms of this Agreement.  The majority of the Disinterested Directors or a
committee thereof may, in the manner set forth above, and upon approval of such
Indemnitee,

 

3

--------------------------------------------------------------------------------


 

authorize the Company’s counsel to represent such person, in any Proceeding,
whether or not the Company is a party to such Proceeding.

 

SECTION 5.  DETERMINATION OF RIGHT TO INDEMNIFICATION.  Any indemnification (but
not advancement of expenses) under this Agreement (unless ordered by a court)
shall be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because he or she has met the applicable standard of conduct set
forth in the DGCL, as the same exists or hereafter may be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said law permitted the
Company to provide prior to such amendment).  Such determination shall be made
with respect to the Indemnitee as a director, officer, partner, member,
principal, trustee or person holding a comparable position, as applicable, at
the time of such determination: (i) if a Change in Control shall have occurred,
by Independent Counsel in a written opinion; or (ii) if a Change in Control
shall not have occurred, (a) by a majority vote of the Disinterested Directors,
even though less than a quorum, (b) by a committee of Disinterested Directors
designated by a majority vote of Disinterested Directors, even though less than
a quorum, (c) if there are no such Disinterested Directors, or if such
Disinterested Directors so direct, by Independent Counsel in a written opinion,
or (d) by the stockholders.

 

SECTION 6.  EXCLUSIONS.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

 

(a) to the extent that payment is actually made, or for which payment is
available, to or on behalf of the Indemnitee under an insurance policy, except
in respect of any amount in excess of the limits of liability of such policy or
any applicable deductible under such policy; or

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board of Directors of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

 

(d) to the extent that payment has been or will be made to the Indemnitee by the
Company otherwise than pursuant to this Agreement; or

 

4

--------------------------------------------------------------------------------


 

(e) to the extent that there was a final adjunction by a court of competent
jurisdiction that the Indemnitee has not met the applicable standard of conduct
required to entitle the Indemnitee to indemnification under the DGCL as it now
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment).

 

SECTION 7.  PROCEDURES FOR INDEMNIFICATION.  Any indemnification or advance of
expenses (including attorneys’ fees, costs and charges) under this Agreement
shall be made promptly, and in any event within 30 days upon the written request
of the Indemnitee (and, in the case of advance of expenses, receipt of a written
undertaking by or on behalf of Indemnitee to repay such amount if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified
therefor pursuant to the terms of this Agreement).  The right to indemnification
or advances as granted by this Agreement shall be enforceable by the Indemnitee
in any court of competent jurisdiction, if the Company denies such request, in
whole or in part, or if no disposition thereof is made within 30 days.  Such
person’s costs and expenses incurred in connection with successfully
establishing his/her right to indemnification, in whole or in part, in any such
action shall also be indemnified by the Company.  It shall be a defense to any
such action (other than an action brought to enforce a claim for the advance of
expenses (including attorney’s fees, costs and charges) under this Agreement
where the required undertaking, if any, has been received by the Company) that
the claimant has not met the standard of conduct set forth in the DGCL, as the
same exists or hereafter may be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment), but the burden of proving such defense shall be on the
Company.  Neither the failure of the Company (including the Board, its
independent legal counsel and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the claimant is
proper in the circumstances because he or she has met the applicable standard of
conduct set forth in the DGCL, as the same exists or hereafter may be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than said law
permitted the Company to provide prior to such amendment), nor the fact that
there has been an actual determination by the Company (including the Board, its
independent legal counsel and its stockholders) that the claimant has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the claimant has not met the applicable standard of conduct.

 

SECTION 8.  SETTLEMENT.  The Company shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
proceeding without its written consent, which consent shall not be unreasonably
withheld.  The Company shall not settle any proceeding which would impose any
penalty or limitation on the Indemnitee without

 

5

--------------------------------------------------------------------------------


 

the Indemnitee’s written consent, which consent shall not be unreasonably
withheld.  In the event that consent is not given and the parties hereto are
unable to agree on a proposed settlement, Independent Counsel shall be retained
by the Company, at its expense, with the consent of the Indemnitee, which
consent shall not be unreasonably withheld, for the purpose of determining
whether or not the proposed settlement is reasonable under all the
circumstances; and if Independent Counsel determines the proposed settlement is
reasonable under all the circumstances, the settlement may be consummated
without the consent of the other party.

 

SECTION 9.  NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

 

(a) The rights of indemnification and to receive advancement of expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his capacity as a director prior to such
amendment, alteration or repeal.  To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under the Company’s
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

6

--------------------------------------------------------------------------------


 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(e) The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

 

SECTION 10.  DURATION OF AGREEMENT.  This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director of the Company or (b) 1 year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder.  This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.

 

SECTION 11.  SEVERABILITY.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

SECTION 12.  ENFORCEMENT.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a

 

7

--------------------------------------------------------------------------------


 

director of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director of the Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

SECTION 13.  MODIFICATION AND WAIVER.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

SECTION 14.  NOTICE BY INDEMNITEE.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

 

SECTION 15.  NOTICES.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

(b)    If to the Company, to:

 

GT Advanced Technologies Inc.

20 Trafalgar Square

Nashua, NH 03063

Attention:  General Counsel

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

SECTION 16.  CONTRIBUTION.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is held by a court of
competent jurisdiction to be unavailable to Indemnitee in whole or in part, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for expenses, in

 

8

--------------------------------------------------------------------------------


 

connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding, taking into account, among other
things, contributions by other directors and officers of the Company or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to the failure of the Indemnitee
to meet the standard of conduct set forth in Section 5 hereof or any limitation
on indemnification set forth in Section 6 or 8 hereof.

 

SECTION 17.  APPLICABLE LAW AND CONSENT TO JURISDICTION.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably National Registered
Agents, Inc. its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

SECTION 18.  IDENTICAL COUNTERPARTS.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

SECTION 19.  MISCELLANEOUS.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

9

--------------------------------------------------------------------------------


 

GT ADVANCED TECHNOLOGIES INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Hoil Kim

 

[Name of Director]

Vice President, Chief Administrative Officer

 

 

  and General Counsel

 

 

 

 

 

 

 

 

Office:

 

Address:

 

 

 

20 Trafalgar Square

 

[Address of Director]

 

 

 

Nashua, NH 03063

 

 

 

10

--------------------------------------------------------------------------------
